DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4-7, and 11 and pending. Claims 2-3 and 8-10 have been canceled. Claims 1, 4-7, and 11 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are rejected to because of the following: claim 1 is an apparatus claim yet has process/method steps recited therein. This renders the claim indefinite as the metes and bounds of the protection sought is unclear. See claim limitations in lines 12-13 and 16-19. See MPEP 2113.  
Claims 6-7 and 11 are rejected to because of the following: claim 6 is an apparatus claim yet has process/method steps recited therein. This renders the claim 
In apparatus claims method steps render the claims indefinite as it is unclear is the protection is sought in the apparatus itself (i.e. just the structure) or when the apparatus is in use performing the recited step functions. 
Claims 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure performing the sensing detecting step. 
Claims 6-7 and 11 are rejected to because of the following: claim 6 appears to recite a heat sealer more than once, however it is unclear if it is one or more heat sealers that are sealing the bag. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger (US 2011/0185685 A1).
Regarding Claim 6: Metzger teaches an ice bagging apparatus (36) for use with an ice bagging and dispensing apparatus (10), the ice bagging apparatus (36) comprising: two or more spindles (50 and 52; 98 and 100), each for receiving rolls of bag material (paragraph [0029], lines 1-4); rollers or conveyors (58 and 60) to advance the bag material from each spindle (50 and 52; 98 and 100) consecutively (see Figure 4); upon detecting an end of the first roll of bag material (via sensors 48a and 48b), sealing an end of a second roll of bag material to the end of the first roll of bag material using a heat sealer (86); and one or more heat sealers (86) for sealing the bag material into formed bags (paragraph [0029], lines 1-4).
Regarding Claim 11: Metzger further teaches further comprising a sensing roller (roller 98 having sensor 48b) to detect resistance or rotation of the rolls of bag material (paragraph [0029], lines 1-4), thereby detecting the end of the roll of bag material (paragraph [0056], lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2011/0185685 A1) in view of Klostermann (1,871,000) and Johnsen (5,117,614).
Regarding Claim 1: Metzger teaches an ice bagging and dispensing apparatus (10), comprising: at least one ice making machine (12a and 12b); an ice hopper (32) for receiving ice from the at least one ice making machine (12a and 12b); an ice bagging apparatus (36) for bagging ice from the ice hopper (32); an ice storage chamber (chamber within 20) comprising an ice bag conveyor (54) comprising a carriage for holding and conveying bagged ice from the ice bagging apparatus (36) to a space of the ice storage chamber (20), and one or more consumer access doors (22a and 22b) to the ice storage chamber (20).
Metzger fails to teach that the storage chamber comprises a plurality of columns for stacking the bagged ice; the carriage comprising a plurality of lifting fins to cradle the bagged ice; the carriage positioned below the ice storage chamber, the carriage ascending vertically into one of the plurality of columns and forcing the bagged ice into the bottom of a stack of bagged ice in the ice storage chamber; a plurality of support fingers for supporting one or more bags of ice in the ice storage chamber above the ice bag conveyor and carriage, the plurality of support fingers positioned to pass between the plurality of lifting fins of the carriage, allowing the carriage to descend from the respective column while the support fingers support the stack of bagged ice in the respective column.  
Johnsen teaches a carriage (22 and 20) ascending vertically into one of a column (26) and distributing items (21); a plurality of support fingers (28, 29, 62, 63, 66) for supporting one or more items in a storage chamber (24) above a conveyor (23) and carriage (22 of 20 and 22), the plurality of support fingers (28, 29, 62, 63, 66) positioned to pass between a plurality of lifting fins (68, 69) of the carriage (20 of 20 and 22), allowing the carriage (20) to descend from the respective column (26) while the support fingers (28, 29, 62, 63, 66) support the stack of items (21) in the respective column (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the carriage comprising a plurality of lifting fins to cradle the bagged ice; the carriage positioned below the ice storage chamber, the carriage ascending vertically into one of the plurality of columns and forcing the bagged ice into the bottom of a stack of bagged ice in the ice storage chamber; a plurality of support fingers for supporting one or more bags of ice in the ice storage chamber above the ice bag conveyor and carriage, the plurality of support fingers positioned to pass between the plurality of lifting fins of the carriage, allowing the carriage to descend from the respective column while the support fingers support the stack of bagged ice in the respective column to the structure of Metzger as taught by Johnsen in order to advantageously stack several items into a column to then be distributed (see Johnsen, Column 2, lines 1-11).  
Klostermann teaches a plurality of columns (11) for receiving stacks of items (12); forcing the items (12) upward into the respective columns (11, via slot 47) of a storage chamber (within 10) so that the most recent item (12 is selected by finger 23 which is at the bottom of the stack which is inserted first, see Figure 6) is at the bottom of a stack of items (12) within the chamber (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the storage chamber comprises a plurality of columns for stacking the bagged ice to the structure of Metzger modified supra as taught by Klostermann in order to advantageously provide a vending machine/apparatus to orderly and efficiently distribute product stacked into column (see Klostermann, page 1, lines 33-41; page 2, lines 19-35).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2011/0185685 A1) in view of Klostermann (1,871,000) and Johnsen (5,117,614), as applied to claim 1 above, and further in view of Colberg (6,112,539).
Regarding Claim 4: Metzger further teaches wherein the ice bagging apparatus (36) comprises: two spindles (50 and 52), each for receiving a roll of bag material, respectively (paragraph [0029], lines 1-4); rollers or conveyors (58 and 60) to advance the bag material from each spindle (50 and 52) consecutively (see Figure 4); and one or more heat sealers (86) for sealing the bag material into formed bags (paragraph [0029], lines 1-18).
Metzger modified supra fails to teach one or more vacuum cups for opening the bag material.
Colberg teaches one or more vacuum cups (40-41 and 45) for opening a bag material (38) to receive ice (Column 5, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided vacuum cups for opening the bag material to receive ice to the structure of Metzger modified supra as taught by Colberg in order to advantageously provide elements to keep the bag in an open position until all of the ice has been deposited into the bag (see Colberg, Column 5, lines 18-25). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2011/0185685 A1) in view of Klostermann (1,871,000) and Metzger (US 2011/0185749 A1), hereafter referred to as “Metzger ‘749.”
Regarding Claim 5: Metzger teaches a method of ice bagging and dispensing using first-in, first-out principles (10), the method comprising: feeding ice into an ice bagging machine (36) to form bagged ice (paragraph [0025], lines 1-2); conveying the bagged ice beneath an ice storage chamber (20). 
Metzger fails to teach the ice storage chamber comprising a plurality of columns for receiving stacks of bagged ice; forcing the bagged ice upward into the respective columns of the ice storage chamber so that the most recent bagged ice is at the bottom of a stack of bagged ice within the ice storage chamber; and detecting an amount of bagged ice in each column and conveying the newly bagged ice to the column with the least amount of bagged ice in a stack. 
Klostermann teaches a plurality of columns (11) for receiving stacks of items (12); forcing the items (12) upward into the respective columns (11, via slot 47) of a storage chamber (within 10) so that the most recent item (12) is at the bottom of a stack of items (12) within the chamber (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of columns for receiving stacks of bagged ice; forcing the bagged ice upward into the respective columns of the ice storage chamber so that the most recent bagged ice is at the bottom of a stack of bagged ice within the ice storage chamber to the structure of Metzger as taught by Klostermann in order to advantageously provide a vending machine/apparatus to orderly and efficiently distribute product stacked into column (see Klostermann, page 1, lines 33-41; page 2, lines 19-35).  
Metzger ‘749 teaches detecting an amount of bagged ice in a space (21) and conveying newly bagged ice (20) to the space (21) with the least amount of bagged ice in a stack (detected via sensors 50a-50b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided and detecting an amount of bagged ice in each column and conveying the newly bagged ice to the column with the least amount of bagged ice in a stack to the structure of Metzger modified supra as taught by Metzger ‘749 in order to advantageously stack the bagged ice in available space to prevent clogging or crowding (see Metzger, paragraph [0039], lines 1-9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2011/0185685 A1) in view of Colberg (6,112,539).
Regarding Claim 7: Metzger fails to teach further comprising vacuum cups for opening the bag material to receive ice.
Colberg teaches vacuum cups (40-41 and 45) for opening a bag material (38) to receive ice (Column 5, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided vacuum cups for opening the bag material to receive ice to the structure of Metzger as taught by Colberg in order to advantageously provide elements to keep the bag in an open position until all of the ice has been deposited into the bag (see Colberg, Column 5, lines 18-25). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lakso (2,234,051).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763